COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 CARLOS JESUS TINOCO,                            §
                                                                  No. 08-12-00260-CR
                              Appellant,         §
                                                                    Appeal from the
 v.                                              §
                                                           County Court at Law Number Two
 THE STATE OF TEXAS,                             §
                                                                of El Paso County, Texas
                              Appellee.          §
                                                                  (TC# 20100C13264)
                                                  §


                                           OPINION

       A jury found Appellant Carlos Jesus Tinoco guilty of the offense of operating a motor

vehicle in a public place while intoxicated.          The jury sentenced Appellant to 180 days’

imprisonment in the County Jail. The trial court suspended Appellant’s sentence and placed him

on community supervision for twenty-four months, and ordered him to pay a fine of $100 and

$482 in court costs.

       Appellant filed his notice of appeal, retained his trial counsel to represent him on appeal,

and indicated that he would make arrangements to pay for the reporter’s record. However,

Appellant failed to pay for the reporter’s record or to establish he was indigent.

       By order, this Court directed the trial court to hold a hearing regarding the absence of a
designation to prepare the reporter’s record. At the conclusion of the hearing, the trial court

entered findings of fact determining that Appellant was sent notice of the hearing and failed to

appear, had retained his attorney, and had failed to pay for the reporter’s record. The trial court

also determined that Appellant’s counsel had not had contact with Appellant for two or three

months prior to the hearing, and his multiple attempts to contact Appellant had been unsuccessful.

We then ordered the appeal be submitted on the clerk’s record alone. TEX. R. APP. P. 37.3(c).

Appellant did not submit a brief for our consideration. See TEX. R. APP. P. 38.8(b)(4). In the

interest of justice, we have reviewed the entire record and have found no fundamental error. See

Lott v. State, 874 S.W.2d 687, 688 (Tex. Crim. App. 1994). As such, the trial court’s judgment is

affirmed.



                                             GUADALUPE RIVERA, Justice
April 23, 2014

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)




                                                2